United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2801
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Adrian Lamar Weems

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: April 4, 2017
                               Filed: April 19, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

      Adrian Weems pleaded guilty to a drug charge under a written plea agreement
containing a partial appeal waiver that applied to his conviction but not to his
sentence. The District Court1 sentenced Weems to the statutory minimum, below the
calculated U.S. Sentencing Guidelines range, and imposed special conditions of
supervised release. In this appeal, Weems’s counsel has moved for leave to withdraw
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
factual basis for the guilty plea, the reasonableness of the prison term, and special
conditions of supervised release. Weems has submitted a pro se filing claiming that
his guilty plea was involuntary, challenging aspects of the Guidelines calculations,
and claiming ineffective assistance of counsel. He has also filed three motions for
new appointed counsel.

       To begin, we decline to consider Weems’s ineffective-assistance claim on
direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th
Cir. 2006) (noting that ineffective-assistance claims are usually best litigated in
collateral proceedings where the record can be properly developed). We further
conclude that Weems’s involuntary-plea claim is not cognizable on direct appeal
because he did not move in the District Court to withdraw his guilty plea. See United
States v. Foy, 617 F.3d 1029, 1033–34 (8th Cir. 2010) (noting that to the extent a
defendant presents an argument to establish that his plea was unknowing or
involuntary, “such a claim would not be cognizable on direct appeal where he failed
to present it to the district court in the first instance by a motion to withdraw his
guilty plea” (citation to quoted case omitted)), cert. denied, 562 U.S. 1236 (2011).

       As for counsel’s argument that the factual basis for the guilty plea was not
sufficient, we conclude, based in part on Weems’s own statements at his change-of-
plea hearing, that the partial appeal waiver is enforceable and applicable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de novo the validity and
applicability of an appeal waiver); United States v. Andis, 333 F.3d 886, 890–92 (8th


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997
(2003); see also Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (noting
that a “defendant’s representations during the plea-taking carry a strong presumption
of verity” (citation to quoted case omitted)).

        With respect to the challenges to Weems’s sentence, we conclude that the
District Court did not commit any significant procedural errors, impose a
substantively unreasonable sentence, or abuse its discretion in imposing the special
conditions of supervised release. See United States v. David, 682 F.3d 1074,
1076–77 (8th Cir. 2012) (discussing appellate review of sentencing decisions);
United States v. Simons, 614 F.3d 475, 478-79 (8th Cir. 2010) (noting that special
conditions of supervised release that were objected to at sentencing are reviewed for
an abuse of discretion). We also note that any possible errors in the Guidelines
calculations would have been harmless because the District Court sentenced Weems
to the statutory minimum. Cf. United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir.
2003) (discussing the court’s limited authority to impose a sentence below the
statutory minimum).

      Finally, we have independently reviewed the record in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), and have found no nonfrivolous issues for appeal
outside the scope of the appeal waiver. We affirm the judgment, grant counsel’s
motion to withdraw, and deny Weems’s pending motions.
                       ______________________________




                                         -3-